Citation Nr: 1023570	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic ear canal 
disorder, to include as secondary to service-connected 
bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's son



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from April 1943 to 
March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

In February 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of RO jurisdiction.  See 
38 C.F.R. § 20.1304.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of a disability rating in excess of 30 percent for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current chronic ear canal disorder is due to a 
service-connected disability.




CONCLUSION OF LAW

A current chronic ear canal disorder is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a chronic ear canal 
disorder including as secondary to a service-connected 
bilateral hearing loss.  He asserts that he has excessive 
skin removed every three months from the ear canals due to 
wearing hearing aids for his service-connected bilateral 
hearing loss.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no complaints of, 
treatment for, or a diagnosis of otitis media or excessive 
skin growth.  A March 1946 separation examination noted no 
ear, nose, or throat abnormalities.  

The Veteran was accorded a compensation and pension (C&P) 
audio examination in May 2007.  The examiner reviewed the 
Veteran's medical records and noted an April 2007 private ear 
nose and throat (ENT) record that found the Veteran suffered 
from chronic otitis externa from hearing aid use.  

VA medical records include a March 2010 note which showed 
that the Veteran had been seeing his private ear, nose and 
throat specialist for the removal of skin overgrowth that was 
secondary to his hearing aids.  The physician opined that it 
was more likely than not that the Veteran's chronic ear canal 
disorder was the result of his hearing aids.  The diagnosis 
was ear canal chronic condition secondary to hearing aids.  

The evidence shows that the Veteran's excessive skin growth 
in his ear canals was caused by hearing aids prescribed for 
his service-connected hearing loss.  Accordingly, resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that the evidence supports service connection for a chronic 
ear canal condition secondary to his service-connected 
bilateral hearing loss.  38 C.F.R. §§ 3.102, 3.303.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for a chronic ear canal disorder, to 
include as secondary to service-connected bilateral hearing 
loss, is granted.  


REMAND

The Veteran testified at the Board hearing that his hearing 
disability is worse than when he was last evaluated.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  As the Veteran's last VA examination 
was in May 2007, another VA examination is warranted at this 
time.  

Since the claims file is being returned it should also be 
updated to include VA treatment records dating from March 
2006.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder 
VA medical records pertaining to the 
Veteran that date from March 2006. 

2.  Schedule the Veteran for a VA 
audiological examination to assess 
the nature and severity of his 
service-connected hearing loss 
disability.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims 
file was reviewed.  Any appropriate 
evaluations, studies, and testing 
deemed  necessary by the examiner 
should be conducted at this time, and 
included in the examination report. 

The examiner is also asked to comment 
on the impact of the Veteran's 
disability, if any, on employment and 
activities of daily life.  A complete 
rationale for any opinion expressed 
shall be provided. 

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


